Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 19, 2002, which, to the extent appealed from as limited by the brief, denied defendant’s motion pursuant to CFLR 317 and 5015 (a) to vacate a default judgment, unanimously affirmed, with costs.
As we recently observed in affirming that part of the appealed order denying defendant’s motion to vacate a default judgment entered under identical circumstances in a related case, “[t]he motion was properly denied upon proof that plaintiff mailed copies of the default judgment with notice of entry to defendant’s officer’s residence more than a year before the motion was made, and defendant’s' failure to rebut the presumption of receipt raised thereby (see Engel v Lichterman, 62 NY2d 943 [1984]). Such proof is particularly compelling here given that the mailings were certified and receipts were signed. It does not avail defendant that its officer represents that neither he nor anyone who lives with him recognizes the signatures on the receipts (cf. id.)” (Lugo v H.B.T. Hous. Co., 309 AD2d 509, 509-510 [2003]). Concur—Buckley, P.J., Tom, Ellerin and Williams, JJ.